Owen, J.
An intention to defraud is an essential element of the crime of forgery. It must be proved. Wharton, Crim. Law, sec. 653; 26 Corp. Jur. 903; 12 Ruling Case Law, 142; note in 22 Am. Dec. 306; note in 23 Am. St. Rep. 123. “The principal criminal element in forgery consists in the fraudulent purpose, and the proofs of fraud must be substantially the same in criminal and civil cases. It can only be made clear by a full understanding of the entire surroundings of the transaction.” People v. Kemp, 76 Mich. 410 (43 N. W. 439); at p. 417, quoting from People v. Marion, 29 Mich. 31, at p. 37. In People v. Dane, 79 Mich. 361, 44 N. W. 617, the court said: “There'was proof that the "deed was forged, and proof that Dane procured' its acknowledgment by false personation. There was proof that would authorize the inference that he procured it to be recorded, and proof that he undertook to raise money on it. Any of these acts would be an uttering, if intended to defraud, of which there could be no doubt, if the facts shown were true.”
The mere fact that Wells employed this method of con*554veying title to Mrs. Nanke, in view of the agreement in the deed to pay the mortgage and in view of the judgments recorded against him, would perhaps justify an inference that he employed this method for the purpose of defrauding his judgment creditors or. for the purpose of escaping liability upon the agreement to pay the mortgage. But the explanatory evidence revealing the situation and circumstances under which Wells was prompted to make the changes in the deed conclusively negative any intent on the part of Wells to defraud any one. In the first place it was not his suggestion. It was the suggestion of Hurless. When suggested, he hesitated to do it. When further urged, he said he would first go and see Robbins about it. This he did, and although he and Robbins do not now agree as to what was said at the interview, Wells returned and made the change in the deed. The attitude of Wells before and after the transaction strongly indicates that his anxiety in the premises was set at rest by the interview. It appears that all present believed that this was a legitimate and effectual way of passing title from Wells to Mrs. Nanke. Although the method adopted was capable of working fraud, especially upon the judgment creditors, there is no reason to believe that the method was adopted for the purpose of working a fraud upon any one. This element must appear in order to constitute forgery. To quote a characteristic expression of counsel for defendant: “The transaction was not forgery, it was foolishness.”
By the Court. — Judgment reversed, and cause remanded with instructions to discharge the defendant.